Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2022 has been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-15 and 17-24 rejected on the ground of nonstatutory double patenting as being unpatentable, over claim 1-21 of U.S. Patent No. 10/844,529. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘529 teaches such a similar method of forming a spunbond material including extruding such a similar polymer composition including propylene-ethylene copolymer, propylene-bases thermoplastic polymer and nucleator in such similar amounts. 

 
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-15, 18 and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or in the alternative under 35 USC 102 as obvious over Dharmarajan et al. (PG Pub. 2009/0124153).
Regarding claim 1, Dharmarajan et al. teach a method comprising extruding s polymer composition to form a plurality of filaments wherein the polymer composition comprises the claimed amount of polypropylene-ethylene copolymer, the claimed amount of propylene based thermoplastic polymer and the claimed amount of nucleator [Examples and 0042]. Dharmarajan et al. teach forming a spunbond material from the plurality of filaments. The polymer composition consists of the propylene-ethylene copolymer, the propylene-based thermoplastic polymer and teach the inclusion of a nucleator. In the alternative, it would have been obvious to one of ordinary skill in the art to arrive at the claimed composition consisting of the propylene-ethylene copolymer, the propylene-based thermoplastic polymer and the inclusion of a nucleator as Dharmarajan teaches the nucleator can be added.
Regarding claim 2, the propylene-ethylene copolymer has an ethylene content in the claimed range and a propylene content in the claimed range based upon the total weight of the propylene-ethylene copolymer [Examples]. 
Regarding claim 3, the propylene-ethylene copolymer has a melt flow rate in the claimed range [Examples].
Regarding claim 4, the propylene-based thermoplastic polymer is a homopolymer of propylene [Examples]. 
Regarding claim 5, the propylene-based thermoplastic polymer is a random propylene copolymer having a comonomer content within the claimed range based upon the total weight of the random propylene copolymer [0031-0032].
Regarding claim 8, the composition further comprises one more additives including a slip aid [0043].
Regarding claim 9, the polymer composition is extruded through a spinneret at a melt temperature of 270 degrees Celsius or less to form the plurality of filaments [0061]. 
Regarding claim 10, Dharmarajan et al. teach a spunbond fabric made by the method of claim 1 [0011].
Regarding claim 11, Dharamarajan et al. teach a spunbond fabric having a machine direction and a cross direction comprising a polymer composition that comprises the claimed amount of propylene-ethylene copolymer, the claimed amount of propylene based thermoplastic polymer and the claimed amount of nucleator. The polymer composition consists of the propylene-ethylene copolymer, the propylene-based thermoplastic polymer and teach the inclusion of a nucleator. Therefore it would have been obvious to one of ordinary skill in the art to arrive at the claimed composition consisting of the propylene-ethylene copolymer, the propylene-based thermoplastic polymer and teach the inclusion of a nucleator.
Regarding claim 12, the propylene-ethylene copolymer has an ethylene content in the claimed range and a propylene content in the claimed range based upon the total weight of the propylene-ethylene copolymer [Examples].
Regarding claim 13, the propylene-ethylene copolymer has a melt flow rate in the claimed range [Examples].
Regarding claim 14, the propylene-based thermoplastic polymer is a homopolymer of propylene [Examples]. 
Regarding claim 15, the propylene-based thermoplastic polymer is a random propylene copolymer having a comonomer content within the claimed range based upon the total weight of the random propylene copolymer [0031-0032]. 
Regarding claim 18, the composition further comprises one more additives including a slip aid [0043].
Regarding claims 23-24, Dharmarajan et al. teach an article formed from the spunbond of claim 1 including a feminine hygiene article, diaper tabs, leg cuffs, bandages and more [0071].
Claims 1-4, 7-14 and 16-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abubakar et al. (PG Pub. 2017/0314171) or in the alternative under 35 USC 102 as obvious over Abubakar et al. (PG Pub. 2017/0314171).
Regarding claims 1 and 11, Abubakar et al. teach a method for forming a spunbond material and a spunbond material (which has a machine direction and a cross machine direction) comprising extruding molten composition to form a plurality of filaments wherein the molten composition comprises a polymer component that consists of 75-99 wt% of propylene-ethylene copolymer, 0.5-15 wt% of propylene-based thermoplastic polymer and 0.005-0.4% of nucleator  and forming a spunbond material from the plurality of filaments [Example 2 and 0052]. In the alternative, it would have been obvious to one of ordinary skill in the art to arrive at the claimed composition consisting of the propylene-ethylene copolymer, the propylene-based thermoplastic polymer and the inclusion of a nucleator as Abubakar et al. teaches the nucleator can be added.
Regarding claims 2 and 12, Abubakar et al. teach the propylene-ethylene copolymer has an ethylene content of 1.5-20 wt% and a propylene content of 80-98.5 wt% based on the total weight of the propylene-ethylene copolymer [Example 2].
Regarding claims 3 and 13, the propylene-ethylene copolymer has a melt.  flow rate of 10-120 g/10 min [Examepl2]. 
Regarding claims 4 and 14, the propylene-based thermoplastic polymer is a homopolymer of propylene [Example 2]. 
Regarding claims 7-8 and 17-18, the molten composition consists of the polymer component and the slip aid [Example 2].
Regarding claim 9, the molten composition is extruded through a spinneret at a melt temperature of 270 degrees Celsius or less thereby forming  plurality of filaments [Example 2].
Regarding claim 10, Abubakar et al. teach a spunbond fabric made  by the method of claim 1. 
Regarding claim 19, the spunbond fabric exhibits a permanent set of 20% or less in either or both of the MD and the CD and the permanent set being determined on the basis of the spunbond fabric having a basis weight of greater than 10 gsm [0011].
Regarding claim 20, the spunbond fabric exhibits or both a 50% unloading force in the MD less than or equal to 2.5 N/5 cm and a 50% unloading force in the CD less than or equal to 0.9 N/5 cm and said 50% unloading force determined on the basis of the spunbond having a basis weight of 10 gsm or greater [0065]. 
Regarding claim 21, the spunbond fabric exhibits a hysteresis of 45% or less in either or both the MD and the CD of the spunbond fabric and the hysteresis being determined on the basis of the spunbond fabric having a basis weight of 10 gsm or greater. 
Regarding claim 22, the spunbond fabric exhibits either or both of a peak load of 20 N or less in the MD and a peak load of 10N or less in the CD and the peak loads being determined on a basis of the spunbond fabric having a basis weight of 10 gsm or greater.  
Regarding claims 23-24, Abubakar et al. teach article formed form the spunbond fabric of claim 1 wherein the article is diaper tabs, leg cuffs, top sheet, back sheet, feminine hygiene articles, swim pants, infant pullup pants, incontinence wear components and bandages. 


Claims 7, 17 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dharmarajan et al. (PG Pub. 2009/0124153). 
Regarding claim 7, the polymer composition consists of the propylene-ethylene copolymer, the propylene-based thermoplastic polymer and teach the inclusion of a nucleator and slip aid. Therefore it would have been obvious to one of ordinary skill in the art to arrive at the claimed composition consisting of the propylene-ethylene copolymer, the propylene-based thermoplastic polymer and teach the inclusion of a nucleator and slip aid.
Regarding claim 17, the polymer composition consists of the propylene-ethylene copolymer, the propylene-based thermoplastic polymer and teach the inclusion of a nucleator and slip aid. Therefore it would have been obvious to one of ordinary skill in the art to arrive at the claimed composition consisting of the propylene-ethylene copolymer, the propylene-based thermoplastic polymer and teach the inclusion of a nucleator and slip aid.
Regarding claims 19-22, Dharmarajan et al. teach permanent set within the claimed range, but is silent regarding the direction of the property. Dharmarajan et al. teach such a similar spunbond fabric made of such similar materials by such a similar process, the claimed properties are necessarily inherent to the spunbond of Dharmarajan et al. 
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Abubakar et al. (PG Pub. 2017/0314171) in view of Dharmarajan et al. (PG Pub. 2009/0124153).
Regarding claim 5 and 15, Abubakar et al. teach the propylene based thermoplastic polymer, but are silent regarding the claimed random copolymer. However, Dharmarajan et al. teach the propylene based thermoplastic polymer is a random propylene copolymer having a comonomer content within the claimed range based upon the total weight of the random propylene copolymer in order to affect the mechanical properties of the fiber [0031-0032]. It would have been obvious to one of ordinary skill in the art to use the random based copolymer of Dharmarajan et al. in Abubakar et al. and arrive at the claimed invention.
Response to Arguments
After further examination, Examiner has found that Dharmarajan still reads on the present claims as Dharmarajan teaches the method of making and the molten composition consists of the propylene-ethylene copolymer, propylene-based thermoplastic polymer and a nucleator in the claimed amounts rendering the independent claims non-patentable. Further, Abubakar reads on the present claims as set forth above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789